Name: Commission Implementing Decision (EU) 2018/1503 of 8 October 2018 establishing measures to prevent the introduction into and the spread within the Union of Aromia bungii (Faldermann) (notified under document C(2018) 6447)
 Type: Decision_IMPL
 Subject Matter: trade policy;  natural environment;  trade;  environmental policy;  agricultural activity;  wood industry;  agricultural policy;  international trade
 Date Published: 2018-10-10

 10.10.2018 EN Official Journal of the European Union L 254/9 COMMISSION IMPLEMENTING DECISION (EU) 2018/1503 of 8 October 2018 establishing measures to prevent the introduction into and the spread within the Union of Aromia bungii (Faldermann) (notified under document C(2018) 6447) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the third sentence of Article 16(3) thereof, Whereas: (1) Aromia bungii (Faldermann) (the specified organism) is not listed in Annex I or Annex II to Directive 2000/29/EC. (2) However, outbreaks of that organism have recently taken place for the first time in Italy and Germany. That organism has an unacceptable economic, environmental or social impact in the Union territory. Its introduction into, and presence in, the Union should therefore be prohibited and prevented. Specific measures should be adopted to that effect. (3) The European and Mediterranean Plant Protection Organisation (EPPO) adopted in 2014 a report on a Pest Risk Analysis for the specified organism (2). That report identified as likely pathways for the introduction of the specified organism any wood or wooden products of Prunus species, which are large enough to sustain the life cycle of the pest to adult emergence and which have not undergone treatment to kill the specified pest. It is therefore appropriate to establish specific measures for the introduction into, and movement within, the Union of plants for planting that have a stem or root collar diameter of 1 cm or more at their thickest point, other than seeds, of Prunus spp. (specified plants). Those measures should also apply to wood within the meaning of Article 2(2) of Directive 2000/29/EC (specified wood) and wood packaging material, where it has been obtained in whole or part from Prunus spp. (specified wood packaging material). (4) In the case of outbreak of the specified organism in Union territory, an area should be demarcated around the point of that outbreak, in order to adopt within that area effective eradication measures. (5) It is appropriate to take into account the economic and environmental impact of plant destruction. Under certain conditions, the establishment of a demarcated area should therefore not be required if the specified organism can be eliminated from the plants where it was found to be present and it can be ascertained that the specified organism cannot become established. (6) In specified circumstances, Member States should have the possibility to decide not to establish demarcated areas and to limit the measures to the destruction of the infested plants or plant products material, because this would be proportionate to the respective phytosanitary risk. (7) Specified plants and specified wood, which have been grown or been for at least part of their life in a demarcated area or which have been moved through such an area, or specified wood packaging material originating in demarcated areas, are more likely to have been infested with the specified organism. Therefore the movement of those plants, wood and wood packaging material should be subject to specific requirements, in order to prevent the further spread of the specified organism. (8) In order to ensure close monitoring of the movement of plants for planting originating in the demarcated areas, and to provide an effective overview of the sites where the phytosanitary risk due to the specified organism is high, the Commission and the Member States should have access to information concerning the production sites located in the demarcated areas. (9) In order to ensure that specified plants and specified wood introduced into the Union from third countries are free from the specified organism, the requirements for their introduction from the third countries into the Union should be similar to those set out for movement of specified plants and specified wood from the demarcated areas to the rest of the Union territory. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Definitions For the purposes of this Decision, the following definitions shall apply: (a) specified organism means Aromia bungii (Faldermann); (b) specified plants means plants for planting, other than seeds, that have a stem or root collar diameter of 1 cm or more at their thickest point, of Prunus spp. with the exception of Prunus laurocerasus L.; (c) specified wood means wood within the meaning of Article 2(2) of Directive 2000/29/EC where it has been obtained in whole or part from the following specified plants, as listed in Part II of Annex I to Council Regulation (EEC) No 2658/87 (3): CN code Description 4401 12 00 Non-coniferous fuel wood, in logs, in billets, in twigs, in faggots or in similar forms; 4401 22 00 Non-coniferous wood, in chips or particles 4401 40 Sawdust and wood waste and scrap, not agglomerated (4) 4403 12 00 Non-coniferous wood in the rough, treated with paint, stains, creosote or other preservatives, whether or not stripped of bark or sapwood, or roughly squared ex 4404 20 00 Non-coniferous hoopwood; split poles; piles, pickets and stakes of wood, pointed but not sawn lengthwise; wooden sticks, roughly trimmed but not turned, bent or otherwise worked, suitable for the manufacture of walking sticks, umbrellas, tool handles or the like; chipwood and the like 4406 railway or tramway sleepers (cross-ties) of wood 4407 94 Wood of cherry (Prunus spp.) sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or end-jointed, of a thickness exceeding 6 mm 4416 00 00 Casks, barrels, vats, tubs and other coopers' products and parts thereof, of wood, including staves 9406 10 00 Prefabricated buildings of wood (d) specified wood packaging material means packaging material obtained in whole or in part from the specified plants; (e) place of production means any premises or collection of fields operated as a single production or farming unit, including production sites which are separately managed for phytosanitary purposes; (f) professional operator means any person involved professionally in one or more of the following activities concerning plants, plant products and wood packaging material:  planting,  breeding,  production, including growing, multiplying and maintaining,  introduction into, and movement within, and out of the Union territory,  making available on the market. Article 2 Prohibition of the introduction into, or spread within, the Union territory of the specified organism The introduction into, or spread within, the Union territory of the specified organism shall be prohibited. Article 3 Detection or suspected presence of the specified organism 1. Any person who suspects or becomes aware of the presence of the specified organism shall immediately inform the responsible official body and provide it with all relevant information concerning the presence, or suspected presence, of the specified organism. 2. The responsible official body shall immediately record such information. 3. Where the responsible official body has been informed of a presence, or suspected presence, of the specified organism, it shall take all necessary measures to confirm that presence, or the suspected presence. 4. Member States shall ensure that any person having under its control plants which may be infested with the specified organism, is immediately informed of the presence or the suspected presence of the specified organism, of the possible consequences and risks and of the measures to be taken. Article 4 Surveys of the specified organism in the territories of the Member States Member States shall conduct annual surveys for the presence of the specified organism in their territory. Those surveys shall be carried out by the responsible official body, or under official supervision of the responsible official body. They shall consist of visual examinations and, in the case of any suspicion of infestation by the specified organism, collection of samples for pest identification. Those surveys shall take account of the available scientific and technical evidence, the biology of the specified organism, the presence and biology of susceptible plants, and any other appropriate information concerning the presence of the specified organism. Article 5 Establishment of demarcated areas 1. Where the presence of the specified organism is confirmed, the Member State concerned shall without delay demarcate an area (demarcated area) in accordance with paragraph 2. 2. The demarcated area shall consist of an infested zone and a buffer zone. The infested zone is the zone where the presence of the specified organism has been confirmed, and which contains: (a) all plants known to be infested by the pest concerned; (b) all plants showing signs or symptoms indicating possible infestation by that pest; (c) all other plants liable to have been or become contaminated or infested by that pest, including plants liable to be infested due to their susceptibility to that pest and their close proximity to infested plants or common source of production, if known, with infested plants, or plants grown from them. The buffer zone shall be of a width of at least 2 km surrounding the infested zone. The exact delimitation of the infested zone and buffer zone shall be based on sound scientific principles, the biology of the specified organism, the level of infestation and the distribution of specified plants and specified wood in the area concerned. In cases where the responsible official body concludes that eradication of the specified organism is possible in accordance with Article 6(1), taking into account the circumstances of the outbreak, the results of a specific investigation or the immediate application of eradication measures, the radius of the buffer zone may be reduced to not less than 1 km beyond the boundary of the infested zone. 3. If the presence of the specified organism is confirmed in the buffer zone, the delimitation of the infested zone and buffer zone shall immediately be reviewed and changed accordingly. 4. Where, based on the surveys referred to in Article 4 and paragraph 6(b) of this Article, the specified organism is not detected in a demarcated area for a period of four consecutive years, that demarcation may be lifted. In such cases, the Member State concerned shall notify the Commission and other Member States. 5. Member States need not establish demarcated areas, as provided for in paragraph 1, if one of the following conditions is satisfied: (a) there is evidence that the specified organism has been introduced into the area with plants, wood or wood packaging material that were infested before their introduction into the area concerned; and it is ascertained that there is no establishment of the specified organism and that the spread and breeding of the specified organism is not possible due to its biology; (b) there is evidence that the presence of the specified organism is an isolated finding, immediately associated with a specified plant, wood or wood packaging material, which is not expected to lead to establishment, and it is ascertained that there is no establishment of the specified organism and that the spread and breeding of the specified organism is not possible due to its biology. For the purposes of point (b), the results of a specific investigation and eradication measures shall be taken into account. Such measures may consist of precautionary felling and disposal of specified plants and plant products and of destruction and disposal of wood packaging material, after they have been examined. 6. Where one of the conditions set out in paragraph 5 is satisfied, Member States shall take the following measures: (a) immediate measures to ensure the prompt eradication of the specified organism and to exclude the possibility of its spread; (b) regular and intensive surveillance during the period covering at least one life cycle of the specified organism and one additional year including surveillance of at least four consecutive years, in a radius of at least 1 km around the infested plants, wood or wood packaging material, or the place where the specified organism was found; (c) the destruction of any infested plant material, wood or wood packaging material; (d) the investigation of the origin of the infestation by the tracing of plants or of wood, or wood packaging material as far as possible and the examination thereof for any sign of infestation; (e) activities to raise public awareness concerning the threat of that organism; (f) any other measure, which may contribute to the eradication of the specified organism, taking account of international standard for phytosanitary measures (ISPM) No 9 and applying an integrated approach according to the principles set out in ISPM No 14. For the purposes of point (d), the examination shall include targeted destructive sampling. The measures referred to in points (a) to (f) shall be presented in the form of a report in accordance with Article 10(1)(a). Article 6 Eradication and containment measures 1. The Member State which establishes the demarcated area referred to in Article 5 shall adopt the following measures in that area: (a) the immediate felling of infested plants and plants with symptoms caused by the specified organism, and the complete removal of their roots if larval galleries are observed below the root collar of the infested plant; (b) the felling of all specified plants within a radius of 100 m around infested plants and the examination of those specified plants for any sign of infestation; (c) removal, examination and safe disposal of plants felled in accordance with points (a) and (b) and of their roots where necessary, as well as examination of and disposal of other plant products and wood packaging material; (d) prohibition of any movement of potentially infested material out of the demarcated area; (e) investigation of the origin of the infestation by the tracing of plants, wood and wood packaging material concerned, as far as possible, and the examination thereof for any sign of infestation; (f) replacement of specified plants by other plant species, where appropriate; (g) prohibition of planting of new specified plants in the open air in the area referred to in point (b) of this paragraph, except for the places of production referred to in Article 7(1); (h) intensive surveillance for the presence of the specified organism on Prunus spp. species with specific focus on the buffer zone, which shall include at least one inspection per year. (i) activities to raise public awareness concerning the threat of that organism and the measures adopted to prevent its introduction into and spread within the Union, including the conditions regarding movement of specified plants, specified wood and specified wood packaging material from the demarcated area; (j) where necessary, specific measures to address any particularity or complication that could reasonably be expected to prevent, hinder or delay eradication, in particular those related to the accessibility and adequate eradication of all plants that are infested or suspected of infestation, irrespective of their location, public or private ownership or the person or entity responsible for them; (k) any other measure, which may contribute to the eradication of the specified organism, taking account of ISPM No 9 and applying an integrated approach according to the principles set out in ISPM No 14. For the purposes of point (a), where the infested plants were found outside the flying period of the specified organism the felling and removal shall be carried out before the start of the next flying period. By way of derogation from point (b), where a responsible official body concludes that felling is inappropriate for individual trees, due to their particular social, cultural or environmental value, the Member State which has established the demarcated area shall ensure that those specified plants which are not to be felled are subject to an individual and regular examination for any sign of infestation and that measures equivalent to felling are taken to prevent any possible spread of the specified organism from those plants. The report referred to in Article 10 shall set out the reasons for that conclusion and a description of the measures. For the purposes of point (c), all necessary precautions shall be taken to avoid spreading of the specified organism during and after felling. For the purposes of point (e), where the examination shows that the specified plants are infested, those plants shall be felled. For the purposes of point (h), where appropriate, targeted destructive sampling shall be carried out by the responsible official body and the number of samples shall be indicated in the report referred to in Article 10(1). The measures referred to in points (a) to (k) shall be presented in the form of a report in accordance with Article 10(1). 2. Where, for a period of more than four consecutive years, the results of the surveys referred to in Article 4 have confirmed the presence of the specified organism in an area, and in case there is evidence that the specified organism can no longer be eradicated, Member States may limit the measures to the containment of the specified organism within that area. In that case, the radius of the buffer zone shall be increased to no less than 4 km. Such measures shall include at least the following: (a) immediate felling of infested plants and plants with symptoms caused by the specified organism, and the complete removal of their roots if larval galleries are observed below the root collar of the infested plant; (b) removal, examination and disposal of plants felled and of their roots, taking all necessary precautions to avoid spreading of the specified organism after felling; (c) prohibition of any movement of potentially infested material out of the demarcated area; (d) where appropriate, replacement of specified plants by other plants; (e) prohibition of planting of new specified plants in the open air in the infested zone as referred to in Article 5, except for the places of production referred to in Article 7(1); (f) intensive surveillance for the presence of the specified organism on Prunus spp. species with specific focus on the buffer zone, which shall include at least one inspection per year.; (g) activities to raise public awareness concerning the threat of the specified organism and the measures adopted to prevent its introduction into and spread within the Union, including the conditions regarding movement of specified plants and specified wood from the demarcated area; (h) where necessary, specific measures to address any particularity or complication that could reasonably be expected to prevent, hinder or delay containment, in particular those related to the accessibility and adequate eradication of all plants that are infested or suspected of infestation, irrespective of their location, public or private ownership or the person or entity responsible for them; (i) any other measure which may contribute to the containment of the specified organism. For the purposes of point (a), where the infested plants were found outside the flying period of the specified organism the felling and removal shall be carried out before the start of the next flying period. For the purposes of point (f), where appropriate, targeted destructive sampling shall be carried out by the responsible official body and the number of samples shall be indicated in the report referred to in Article 10(1). The measures referred to in points (a) to (i) shall be presented in the form of a report in accordance with Article 10(1). Article 7 Movement of specified plants within the Union 1. Specified plants originating (5) in a demarcated area may be moved within the Union only if they are accompanied by a plant passport prepared and issued in accordance with Commission Directive 92/105/EEC (6) and have been grown during a period of at least two years prior to movement or, in the case of plants which are younger than two years, have been grown throughout their life, in a place of production which fulfils the requirements set out in paragraphs 2 to 5. 2. The place of production shall be registered in accordance with Commission Directive 92/90/EEC (7). 3. The place of production shall have been subjected annually to at least two meticulous official inspections carried out at appropriate times and shall show no sign of infestation by the specified organism. The inspection shall include targeted destructive sampling of the stems and branches of plants in case of an increased level of suspicion concerning the presence of the specified organism. 4. The place of production: (i) shall have complete physical protection against the introduction of the specified organism; or (ii) shall have been subjected to appropriate preventive treatments and targeted destructive sampling shall have been carried out on each lot of specified plants prior to movement at the level set out in the table below; the place of production shall be subjected annually to official surveys within a radius of at least 1 km around the site at appropriate times and shall show no signs of infestation. Number of plants in lot Level of destructive sampling (number of plants to be destroyed) 1 4 500 10 % of lot size > 4 500 450 5. Rootstocks which meet the requirements of paragraphs 1 to 4 may be grafted with scions which have not been grown in accordance with those requirements, but which are no more than 1 cm in diameter at their thickest point. 6. Specified plants not originating in demarcated areas, but introduced into a place of production in such areas, may be moved within the Union on condition that this place of production complies with the requirements set out in paragraphs 2, 3 and 4 and only if the plants are accompanied by a plant passport prepared and issued in accordance with Directive 92/105/EEC. 7. Specified plants imported from third countries where the specified organism is known to be present, in accordance with Article 11, may be moved within the Union only if they are accompanied by a plant passport prepared and issued in accordance with Directive 92/105/EEC. Article 8 Movement within the Union of specified wood 1. The movement within the Union of specified wood originating in a demarcated area or specified wood retaining all or part of its surface introduced into a demarcated area shall be prohibited. 2. By way of derogation from paragraph 1, specified wood other than in the form of chips, particles, shavings, wood waste and scrap originating in a demarcated area and specified wood retaining all or part of its surface, may only be moved within the Union if it is accompanied by a plant passport prepared and issued in accordance with Directive 92/105/EEC. That plant passport shall be issued only if that wood fulfils one of the following requirements: (a) it is debarked and has undergone an appropriate heat treatment to achieve a minimum temperature of 56 °C for a minimum duration of 30 continuous minutes throughout the entire profile of the wood (including at its core). The heat treatment shall be evidenced by a mark HT put on the wood or on any wrapping in accordance with current usage; (b) it has undergone appropriate ionising radiation to achieve a minimum absorbed dose of 1kGy throughout the wood. 3. By way of derogation from paragraph 1, specified wood in the form of chips, particles, shavings, wood waste and scrap, originating in a demarcated area, may only be moved within the Union if it is accompanied by a plant passport prepared and issued in accordance with Directive 92/105/EEC and fulfils one of the following conditions: (a) it is debarked and it has undergone an appropriate heat treatment to achieve a minimum temperature of 56 °C for a minimum duration of 30 continuous minutes throughout the entire profile of the wood (including at its core); (b) it has been processed into pieces of not more than 2,5 cm thickness and width. 4. In the case of paragraphs 2 and 3, if no treatment or processing facilities are available within the demarcated area, the specified wood may only be moved within the Union under official control, and under closed conditions, so as to ensure that the specified organism cannot spread, to the nearest facility outside the demarcated area for the purposes of immediate treatment or processing in accordance with paragraphs 2 or 3. Waste material resulting from the treatment or processing carried out under paragraphs 2 and 3 shall be disposed of in such a manner as to ensure that the specified organism cannot spread outside the demarcated area. The responsible official body shall carry out intensive surveillance at appropriate times for the presence of the specified organism through inspections on Prunus spp. species within at least 1 km of that treatment or processing facility. Article 9 Movement within the Union of specified wood packaging material 1. The movement within the Union of specified wood packaging material originating in a demarcated area shall be prohibited. 2. By way of derogation from paragraph 1, movement of specified wood packaging material, originating in a demarcated area may only take place if the specified wood packaging material fulfils all of the following conditions: (a) it has been subject to one of the approved treatments specified in Annex I to FAO International Standard for Phytosanitary Measures No 15 (8) on Regulation of wood packaging material in international trade; (b) it displays a mark as specified in Annex II to FAO International Standard for Phytosanitary Measures No 15, indicating that the specified wood packaging material has been subjected to an approved phytosanitary treatment in accordance with this Standard. 3. If no treatment facilities are available within the demarcated area, the specified wood packaging material may only be moved under official control and closed conditions, in such a manner as to ensure that the specified organism cannot spread, to the nearest treatment facility outside the demarcated area for the purposes of immediate treatment and marking in accordance with paragraph 2. Waste material resulting from treatment in accordance with the first subparagraph shall be disposed of in such a manner as to ensure that the specified organism cannot spread outside a demarcated area. The responsible official body shall carry out intensive surveillance at appropriate times for the presence of the specified organism through inspections on Prunus spp. species, within a radius of at least 1 km of the treatment facility. Article 10 Reporting on surveys and measures 1. Member States shall, by 30 April of each year, communicate to the Commission and to the other Member States: (a) a report on the surveys carried out during the previous calendar year, and measures taken or intended to be taken in that year pursuant to Articles 4 to 6, as well as on the results of those surveys and measures; (b) an up-to-date list of all demarcated areas established under Article 5, including information on their description and location with maps showing their delimitation; (c) in cases where, pursuant to Article 5(5), Member States have decided not to establish a demarcated area, supporting data and reasons. 2. Where justified by the development of the respective phytosanitary risk, Member States shall adapt the respective surveys and measures. They shall immediately communicate that adaptation to the Commission and the other Member States. Article 11 Introduction into the Union of specified plants originating from a third country where the specified organism is known to be present Specified plants originating from third countries, where the specified organism is known to be present, shall be accompanied by the certificate referred to in Article 13(1)(ii) of Directive 2000/29/EC. That certificate shall contain one of the following statements under the entry Additional Declaration: (a) that the plants have been grown throughout their life in a place of production which is registered and supervised by the national plant protection organisation in the country of origin and situated in an area, established by that organisation, in accordance with relevant International Standards for Phytosanitary Measures, as known to be free from the specified organism; (b) that the plants have been grown during a period of at least two years prior to export, or, in the case of plants which are younger than two years, have been grown throughout their life, in a place of production established as free from the specified organism, in accordance with the International Standards for Phytosanitary Measures, and that the following conditions are fulfilled: (i) the place of production is registered and supervised by the national plant protection organisation in the country of origin; (ii) the place of production has been subjected annually to at least two meticulous official inspections for any sign of the specified organism carried out at appropriate times, and no signs of the organism have been found; (iii) the place of production is with complete physical protection against the introduction of the specified organism, or has been subjected to appropriate preventive treatment and surrounded by a buffer zone with a radius of at least 4 km where official surveys for the presence or signs of the specified organism are carried out annually at appropriate times; (iv) where the presence or signs of the specified organism have been found, eradication measures have been immediately taken to restore the pest freedom of the buffer zone; (v) immediately prior to export, consignments of the plants have been subjected to a meticulous official inspection for the presence of the specified organism, in particular in stems and branches of those plants. That inspection has included targeted destructive sampling. Where consignments include plants originating in sites which at the time of their production were located in a buffer zone, where presence or signs of the specified organism had been found, destructive sampling of the plants of that consignment has been carried out at the level set out in the following table: Number of plants in lot Level of destructive sampling (number of plants to be destroyed) 1 4 500 10 % of lot size > 4 500 450 (c) that the plants have been grown from rootstocks which fulfil the requirements of point (b), grafted with scions which meet the following requirements: (i) at the time of export, the grafted scions are no more than 1 cm in diameter at their thickest point; (ii) the grafted plants have been inspected in accordance with point (b)(ii). For the purposes of point (a), the name of the area shall be mentioned under the entry place of origin. Article 12 Introduction into the Union of specified wood originating from a third country where the specified organism is known to be present 1. Specified wood, other than in the form of chips, particles, shavings, wood waste and scrap, originating from third countries, where the specified organism is known to be present, shall be accompanied by the certificate referred to in Article 13(1)(ii) of Directive 2000/29/EC. That certificate shall contain one of the following statements under the entry Additional Declaration: (a) the wood originates in areas, established by the national plant protection organisation in the country of origin, in accordance with relevant International Standards for Phytosanitary Measures, as known to be free from the specified organism; (b) the wood is debarked and has undergone an appropriate heat treatment to achieve a minimum temperature of 56 °C for a minimum duration of 30 continuous minutes throughout the entire profile of the wood, including at its core; (c) the wood has undergone appropriate ionising radiation to achieve a minimum absorbed dose of 1kGy throughout the wood. The name of the area referred to in point (a) shall be mentioned under the entry place of origin For the purposes of point (b), the heat treatment shall be evidenced by a mark HT put on the wood or on any wrapping, in accordance with current usage. 2. Specified wood in the form of chips, particles, shavings, wood waste and scrap originating from third countries, where the specified organism is known to be present, shall be accompanied by the certificate referred to in Article 13(1)(ii) of Directive 2000/29/EC. That certificate shall contain one of the following statements under the entry Additional Declaration: (a) the wood originates from areas, established by the national plant protection organisation in the country of origin, in accordance with relevant International Standards for Phytosanitary Measures, as known to be free from the specified organism; (b) the wood is debarked and has undergone an appropriate heat treatment to achieve a minimum temperature of 56 °C for a minimum duration of 30 continuous minutes throughout the entire profile of the wood, including at its core; (c) the wood has been processed into pieces of not more than 2,5 cm thickness and width. For the purposes of point (a), the name of the area shall be mentioned under the entry place of origin Article 13 Official checks at introduction into the Union of specified plants and specified wood originating from a country where the specified organism is known to be present 1. All consignments of specified plants and specified wood introduced into the Union from a third country, where the specified organism is known to be present, shall be subject to a meticulous official check at the point of entry into the Union or at the place of destination established in accordance with Article 1 of Commission Directive 2004/103/EC (9). 2. The inspection methods applied shall ensure the detection of any sign of the specified organism, in particular in stems and branches of the plants. That inspection shall include, where appropriate, targeted destructive sampling. Article 14 Compliance Member States shall repeal or amend the measures which they have adopted to protect themselves against the introduction and spread of the specified organism in order to comply with this Decision. They shall immediately inform the Commission of those measures. Article 15 Addressees This Decision is addressed to the Member States. Done at Brussels, 8 October 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) EPPO (2014) Pest risk analysis for Aromia bungii. EPPO, Paris. Available at http://www.eppo.int/QUARANTINE/Pest_Risk_Analysis/PRA_intro.htm (3) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). (4) Applied for wood waste and scrap, not agglomerated, of more than 2,5 cm thickness and width (5) Glossary of Phytosanitary Terms  Reference Standard ISPM No 5 and Phytosanitary certificates  Reference Standard ISPM No 12 by the Secretariat of the International Plant Protection Convention, Rome, 2013. (6) Commission Directive 92/105/EEC of 3 December 1992 establishing a degree of standardization for plant passports to be used for the movement of certain plants, plant products or other objects within the Community, and establishing the detailed procedures related to the issuing of such plant passports and the conditions and detailed procedures for their replacement (OJ L 4, 8.1.1993, p. 22). (7) Commission Directive 92/90/EEC of 3 November 1992 establishing obligations to which producers and importers of plants, plant products or other objects are subject and establishing details for their registration (OJ L 344, 26.11.1992, p. 38). (8) Glossary of Phytosanitary Terms  Reference Standard ISPM No 15 by the Secretariat of the International Plant Protection Convention, Rome, 2013. (9) Commission Directive 2004/103/EC of 7 October 2004 on identity and plant health checks of plants, plant products or other objects, listed in Part B of Annex V to Council Directive 2000/29/EC, which may be carried out at a place other than the point of entry into the Community or at a place close by and specifying the conditions related to these checks (OJ L 313, 12.10.2004, p. 16).